DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               J.D., the father,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN & FAMILIES
                 and GUARDIAN AD LITEM PROGRAM,
                            Appellees.

                               No. 4D18-1358

                               [August 9, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Hope Tieman Bristol, Judge; L.T. Case No. 2016-5021
DP.

  Antony P. Ryan, Regional Counsel, and Paul O'Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm
Beach, for appellant.

   Stephanie L. Serafin of Kreusler-Walsh, Vargas & Serafin, P.A., West
Palm Beach, Thomasina Moore and Laura J. Lee, Tallahassee, for appellee
Guardian Ad Litem Program.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn
Schwarz, Assistant Attorney General, Fort Lauderdale, for appellee
Department of Children & Families.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.